                      UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


AUTOZONE TEXAS, LP,                          JUDGMENT IN A CIVIL CASE

      Plaintiff,

vs.


TRI-STATE THERMO KING, INC.,                 CASE NO: 19-1017-STA-jay

      Defendant.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
of Dismissal without Prejudice entered on May 21, 2019, this
cause is hereby DISMISSED without prejudice.




                                             APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 5/22/2019                       THOMAS M. GOULD
                                      Clerk of Court

                                             s/Maurice B. BRYSON
                                      (By)    Deputy Clerk
